Citation Nr: 0938672	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include patellofemoral pain syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1990 to 
November 1990 and had active service from April 1993 to 
October 2001.
 
These matters come before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2005, the Veteran testified at a hearing at the VA RO 
in Indianapolis, Indiana.  A transcript of that hearing is of 
record.

This matter was previously before the Board in June 2007 and 
December 2008 and was remanded for further development.  It 
has now returned to the Board for further appellate 
consideration. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as 
to a rating for trigeminal neuralgia currently before the 
Board was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating assignment, the Board has characterized the rating 
issue on appeal as a claim for higher initial evaluation of 
an original award.  Analysis of that issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection for the claim.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the Veteran has a current bilateral knee 
disability.

2.  Throughout the rating period on appeal, from October 27, 
2001, the Veteran's service-connected trigeminal neuralgia 
has been manifested by complaints of "ice pick like" pain 
and, at times, residual headaches that have been treated by 
over-the-counter medication and relaxation.

3.  The evidence of record reflects that, from October 27, 
2001, the Veteran's trigeminal neuralgia pain episodes 
occurred approximately once or twice a week until at least 
June 2005, with decreasing frequency so that by October 2007 
they occurred approximately once per month, and by March 2009 
they occurred approximately twice a year.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in, or 
aggravated, by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for service-connected trigeminal 
neuralgia are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.124, 4.124a including Diagnostic 
Code 8405 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in April 2002 and October 2004, 
VA informed the appellant of what evidence was required to 
substantiate the service connection claim and of his and VA's 
respective duties for obtaining evidence.  The notices were 
deficient in that they did not inform the Veteran that a 
disability rating or effective date would be assigned if 
service connection was warranted.  In correspondence in March 
2008, and June 2008, such notice was provided to the Veteran.  
In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the service connection claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the service connection claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his service connection claim, and to 
respond to VA notices.  
 
The Veteran is also appealing the initial rating assignment 
as to his trigeminal neuralgia.  With regard to his 
trigeminal neuralgia, because the October 2002 rating 
decision granted the Veteran's claim of entitlement to 
service connection, that claim is now substantiated.  His 
filing of a notice of disagreement to the October 2002 
initial rating assignment does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002).  This has been accomplished here, 
as will be discussed below.

The July 2004 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
fifth (trigeminal) cranial nerve (38 C.F.R. § 4.12, DCs 8205 
and 8405).  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs) and VA 
examination records.  The Board has perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims.

With regard to the claim for service connection for bilateral 
knee disability, VA examinations and opinions were obtained 
in June 2002 and October 2007.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In June 2007 and December 2008, the Board 
remanded the claim for an additional VA examination.  
Specifically, the Board ordered an examination to determine 
whether the Veteran had a current bilateral knee disability, 
and the etiology of any such disability.  The evidence of 
record includes a copy of the appointment notification letter 
sent to the Veteran with a handwritten notation, and a 
computer print-out dated in April 2009.  The record reflects 
that the Veteran was scheduled for a VA examination in April 
2009, which was rescheduled upon his request.  The computer 
print out indicates that the Veteran was informed, via 
telephone, of the rescheduled appointment.  The record 
further reflects that the Veteran failed to report for his 
appointment.  There is no evidence of record that the Veteran 
had a good cause for failing to report.  Based on the 
foregoing, the Board finds that VA has no further duty to 
provide the Veteran with a VA examination.

With regard to the claim for an initial disability rating in 
excess of 10 percent for trigeminal neuralgia, the Veteran 
was afforded VA examinations in June 2002, October 2007, and 
March 2009.  The June 2002 examination included a review of 
the Veteran's medical records, and a physical examination of 
the Veteran.  The October 2007 VA examination report, and the 
November 2007 VA addendum report, reflect that the claims 
file was reviewed, an MRI was obtained, and the Veteran was 
examined.  The March 2009 VA examiner's opinion is predicated 
upon a review of the claims file, a review of the Veteran's 
medical records, to include an MRI report, the statements of 
the Veteran, and an examination of the Veteran.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
increased initial rating issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).



Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Tic doulourex, or trigeminal neuralgia, may be rated in 
accordance with severity, up to complete paralysis.  
Incomplete moderate paralysis warrants a 10 percent 
evaluation; incomplete severe paralysis warrants a 30 percent 
evaluation, and complete paralysis warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8205 and 
8405 (2008).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection - bilateral knee disability

The Veteran avers that he injured his knees while in service.  
The first element of a claim for service connection is that 
there must be evidence of a current disability.  Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  The evidence of record 
includes  June 2002 VA examination reports which reflect 
that, upon clinical examination of the Veteran's knees, no 
swelling, tenderness, warmth, or erythema, was revealed.  The 
reports further reflect that the Veteran's range of motion 
was described in one June 2002 report as approximately 0-135 
degrees, and in another June 2002 report as a full range of 
motion.  He was not tender at the medial knee.  He had mild 
crepitus bilaterally.  He had stable anterior cruciate 
ligament, posterior cruciate ligament, medial collateral 
ligament and lateral collateral ligament.  The Veteran denied 
any medial or lateral joint line tenderness.  He had no pain 
with patellar shrug or grind; however, he had some lateral 
pain in the suprapatellar region.  A June 2002 radiographic 
report reflects normal bilateral knees with no joint 
effusions, no fractures or dislocations and no degenerative 
changes bilaterally.  No disability of the Veteran's knees 
was diagnosed.

The Veteran testified at a June 2005 RO hearing that his knee 
pain is only aggravated by certain activities and that he had 
not had a problem with his knees since separation from 
service because he avoided those activities; however, he also 
stated that he had painful knees.  (See transcript page 17).  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 
 
The evidence of record includes an October 2007 VA 
examination report.  The report reflects that the Veteran's 
deep tendon reflexes at the knees were 2 plus and equal.  
Measurement of the knees revealed that the Veteran had full 
extension bilaterally, and flexion to 135 degrees 
bilaterally.  Collateral and cruciate ligaments appeared to 
be intact.  There was no fluid or synovial thickening.  The 
patellar signs were negative for grading or subluxation.  The 
Veteran incurred no pain while doing repetitions against 
gravity.  There were no signs of patellar subluxation and no 
particular patellar pain.  The report further reflects that 
the Veteran reported that his complaints of patellofemoral 
syndrome had diminished markedly over the last few years.  
The report states notes that the examiner could not visualize 
the femoral sockets on x-ray; however, x-rays of both knees 
basically showed that there was no joint space narrowing, no 
loose bodies, and no bone spurs.  A very small bone spur was 
noted on the patella on its medial aspect of the left knee, 
otherwise, the x-rays appeared normal.  X-rays revealed a 
normal groove for the patella.  The examiner noted that the 
Veteran's symptoms of prior patellofemoral syndrome had 
improved since his last evaluation and treatment.  As noted 
above, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  While the VA examiner noted that the Veteran's 
symptoms of prior patellofemoral syndrome had improved, there 
was no diagnosis of an underlying pathology or abnormality 
with regard to the Veteran's knees, a necessary requirement 
for service connection.  As noted above, the Veteran failed 
to report for a VA examination scheduled for April 2009, 
which could have provided more evidence on the Veteran's 
knees.  See 38 C.F.R. § 3.655 (b)  

Hence, as the preponderance of the evidence is against a 
finding that the Veteran has a current disability of the 
knees, a threshold requirement of service connection is not 
met, and the claim must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Initial Rating Increase - Trigeminal neuralgia

The October 2002 rating decision on appeal granted service 
connection for trigeminal neuralgia with an evaluation of 10 
percent effective October 27, 2001.  The Veteran contends 
that his symptomatology is worse than is contemplated under 
such initial rating, and that a higher rating should be 
assigned.  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson, supra.

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for an increased initial rating 
for trigeminal neuralgia.  As discussed below, the 
examination reports indicate that the Veteran's disability is 
manifested primarily by infrequent periods of pain and 
headaches.  Moreover, the incidents are not long lasting in 
duration, and when they were most frequent, they did not 
result in headaches.

A June 2002 VA examination report reflects that the Veteran 
reported having bilateral temple pain.  He further reported 
that he had previously been treated with the medication, 
Midrin, in 1994, which he averred had helped, but which he no 
longer took.  He described getting a sharp shooting pain 
behind the eye, approximately once or twice a week, and 
lasting approximately 20 seconds.  From the evidence of 
record, this was when the incidents were at their most 
frequent.  The report reflects that the Veteran did not 
notice any triggers for the pain, other than tiredness or 
stress.  He denied having any headaches or facial numbness.  

The Veteran testified at a June 2005 RO hearing that his 
neuralgia was triggered by nicotine, caffeine, stress, and a 
lack of sleep.  He described the pain as feeling as though he 
was being stabbed with an ice pick.  He further described the 
initial pain as lasting approximately 10 to 15 seconds, 
followed by a residual aching and headache, which may last 
for an hour or two.  He rated the onset pain as a 9.5 on 
scale of ten in terms of pain.  (See transcript, page 2).  He 
testified that in the past twelve months, he had, on average, 
one incident a week.  The Veteran testified that he 
alleviated the headaches by resting, "taking his eyes off 
what he is doing", and taking Tylenol or aspirin.  He 
further testified that he was "let go" from his employment 
but could not state the exact cause for his dismissal; 
however, he stated that his job had a great deal of stress, 
which is one of the triggers for his neuralgia.  

An October 2007 VA examination report reflects that the 
Veteran's trigeminal neuralgia had a mild effect on his 
chores, and affected his other daily activities only when he 
had the symptoms, which was approximately once per month.  
The report further reflects that the Veteran reported that he 
had an attack in the previous month which lasted 10-15 
minutes.  The Veteran alleviated the attack by stopping his 
activities, relaxing, and taking Tylenol.  

An October 2007 VA radiology report reflects a history of 
left sided facial tingling with trigeminal neuralgia.  

A March 2009 VA examination report reflects the Veteran 
reported getting paroxysmal sharp ice pick pain on either 
side of the face.  The Veteran further reported that the pain 
started on the right side of the face in 1994, and more 
recently was on the left side of the face, having at least 
"a handful" of left side episodes over his lifetime.  There 
was no associated tearing, redness, or watering of eyes.  
Occasionally there is a little "spasm" around the 
ipsilateral eye.  The Veteran reported that the pain duration 
is usually 15 minutes but can last up to 45 minutes.  He had 
not had any right face pain the in the last year.  He 
reported having two left sided episodes over the past year, 
and reported that overall the frequency is getting better.  
The Veteran reported that when he gets an attack, he will 
hold his head until the pain is gone, and he then returns to 
his previous activity.  The sensory examination of the 
trigeminal nerve revealed normal pain and temperature, with 
an increased light touch on the left side.  Corneal reflexes 
were noted to be present.  The examiner noted that the 
Veteran has had two 15-30 minute episodes of pain in the last 
year, with no residual paralysis.  The last attack he had at 
work was approximately one year prior. 

In sum, the evidence of record indicates that during the 
period of most frequent occurrences, as noted in the June 
2002 VA examination report, the Veteran's incidents occurred 
once or twice a week, lasted approximately only 20 seconds, 
and did not result in headaches or facial numbness.  
Moreover, the Veteran reported that he was not taking any 
medication for the pain.  When the Veteran's incidents 
resulted in headaches, as noted in the 2005 VA examination 
report, he was able to alleviate the headaches by relaxing 
and taking Tylenol.  By October 2007, the Veteran was having 
episodes only once a month, and by March 2009, the Veteran 
was having episodes only twice a year, which he relieved by 
ceasing his activity and holding his head.

The evidence of record reflects that the Veteran's episodes 
of trigeminal neuralgia, throughout the rating period on 
appeal, have been unilateral and bilateral at times, do not 
have residual muscle paralysis, are infrequent, are short in 
duration, and are alleviated with over-the-counter 
medication, and/or relaxation.  Based on the foregoing, the 
Board finds that the Veteran's trigeminal neuralgia (tic 
douloureux) is not severe and does not result in complete 
paralysis.  As such, the Board finds that an evaluation 
higher than the initial 10 percent evaluation is not 
warranted for any time period on appeal.  

Extraschedular rating

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  There has been no indication that the 
disability at issue has caused frequent periods of 
hospitalization, or marked interference with employment.  
Although the Veteran testified at the June 2005 RO hearing 
that his neuralgia was triggered by stress, and that his 
previous job had a great deal of stress, he further testified 
that he could not state the cause for his dismissal from 
employment.  As such, the Board does not find that referral 
to the VA Under Secretary for Benefits, or the Director of 
the VA Compensation and Pension service, for consideration of 
an extraschedular evaluation, is warranted.   




ORDER

Entitlement to service connection for bilateral knee 
disability, to include patellofemoral syndrome, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected trigeminal neuralgia is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


